 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RAUL PIZANA, on behalf of himself and                      No. 1:18-cv-00644-DAD-SKO
     all others similarly situated,
12
                           Plaintiff,                           SCHEDULING ORDER
13
              v.
14
     SANMEDICA INTERNATIONAL, LLC,
15
                           Defendant.
16

17

18            On March 5, 2020, a scheduling conference was held. Shireen Clarkson, Esq. and Annick

19   Persinger, Esq., appeared on telephonically on behalf of Plaintiff and the putative class members.

20   Steven Garff, Esq. and Jason Kerr, Esq., appeared telephonically on behalf of Defendant.

21            The Court set the following deadlines:

22            1.       Initial disclosures pursuant to Fed. R. Civ. P. 26 must be served by no later than

23                     March 19, 2020.

24            2.       Any motions or stipulations requesting leave to amend the pleadings must be filed

25                     by no later than June 15, 2020.1

26   1
      The parties are advised that filing motions and/or stipulations requesting leave to amend the pleadings by June 15,
     2020, does not reflect on the propriety of the amendment or imply good cause to modify the existing schedule, if
27   necessary. All proposed amendments must (A) be supported by good cause pursuant to Fed. R. Civ. P. 16(b) if the
     amendment requires any modification to the existing schedule, see Johnson v. Mammoth Recreations, Inc., 975 F.2d
28   604, 609 (9th Cir. 1992), and (B) establish, under Fed. R. Civ. P. 15(a), that such an amendment is not (1) prejudicial
 1            3.       Class certification discovery shall be completed by no later than December 18,

 2                     2020.

 3            4.       The motion for class certification shall be filed by no later than January 22, 2021.

 4            5.       Any opposition to the motion for class certification shall be filed by no later than

 5                     March 4, 2021.

 6            6.       Any reply brief in support of the motion for class certification shall be filed by no

 7                     later than April 15, 2021.

 8            7.       The motion for class certification shall be heard on May 5, 2021, at 9:30 a.m., in

 9                     Courtroom 7 before the Honorable Sheila K. Oberto, United States Magistrate

10                     Judge.

11            8.       A status conference to set further scheduling dates is set for July 8, 2021, at 10:15

12                     a.m. in Courtroom 7 before Magistrate Judge Oberto. Telephonic appearances are

13                     approved; all parties appearing telephonically shall call (888) 557-8511, access

14                     code 6208204# at the date and time for the conference. By no later than July 1,

15                     2021, the parties shall file and email to skoorders@caed.uscourts.gov in MS Word

16                     format a report providing (a) dates agreed to by all counsel for all remaining

17                     deadlines and (b) an updated status of the case.

18
     IT IS SO ORDERED.
19

20   Dated:        March 6, 2020                                              /s/   Sheila K. Oberto                    .
                                                                    UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27
     to the opposing party, (2) the product of undue delay, (3) proposed in bad faith, or (4) futile, see Foman v. Davis, 371
28   U.S. 178, 182 (1962).
                                                                2
